Citation Nr: 1022391	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for plantar bone spurs 
of the left foot.

7.  Entitlement to service connection for arthritis of the 
right thumb.

8.  Entitlement to service connection for chronic pain of the 
little finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1970 and served in the Army Reserves from March 1975 to April 
1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida.  During the pendency of the appeal, his claims file 
was transferred to the RO in Montgomery, Alabama.  In 
September 2008 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  

In June 2008, the Veteran testified at a travel board hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with 
the Board's previous remand.  Stegall v. West, 11 Vet. App 
268 (1998).  The Board's September 2008 remand directed that 
VA take appropriate efforts to obtain the Veteran's service 
personnel records and any additional service treatment 
records.  The remand noted that the RO had previously made 
multiple attempts to obtain service treatment records from 
the National Personnel Records Center (NPRC) without success 
and had made a formal determination that additional service 
treatment records were unavailable in June 2007.  However, 
the Veteran subsequently submitted copies of medical records 
of treatment during his reserve service he stated had been 
sent from NPRC.  

Although the Veteran's personnel records from both his active 
duty in the Navy and subsequent service in the Army Reserves 
were received from NPRC and associated with his claims file, 
there is no evidence of record that any further effort was 
made to secure any additional service treatment records.  In 
this respect, the Board notes that the RO requested only the 
Veteran's personnel files in October 2008 and there is no 
indication that a request to NPRC for service treatment 
records for his period of reserve service has been made since 
the June 2007 determination.  Likewise, although the RO 
requested service treatment records from the Alabama State 
Adjutant without success, there is no evidence that further 
efforts were made to secure these records through other 
potential sources.  The VA Adjudication Procedure Manual 
indicates that Army Reserve and National Guard records are 
generally located at the appropriate State Adjutant General's 
Office.  However, if the Adjutant General's Office does not 
have the service records, the documents may be located within 
the Veteran's unit, NPRC, and /or the Records Management 
Center (RMC), or the state's Transition Assistance Advisor 
(TAA).  The VA Adjudication Procedure Manual also notes that 
the records may not be where they are supposed to be because 
of delays in forwarding records from one point to another.  
It is also possible that the records might never have left 
the separation center or treating facility or that the 
records might be in the Veteran's possession.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii.  The Veteran's personnel records from his period of 
service in the Army reserves, received from NPRC in May 2009, 
clearly identify his unit and should be referenced in further 
attempts to secure his complete service treatment records for 
this period.  Therefore, the RO should make further attempts 
to obtain and associate with the claims file the Veteran's 
complete service treatment records.  VA should document its 
efforts and, if such efforts are unsuccessful, VA should so 
inform the Veteran and advise him to submit alternate forms 
of evidence to support his claims of entitlement to service 
connection.

Accordingly, the case is REMANDED for the following action:

1.  VA should again contact the Alabama 
Adjutant General's Office and NPRC, as 
well as the Army Reserve Personnel Center, 
Records Management Center (RMC), the 
Veteran's reserve unit, and any other 
appropriate location, to request his 
complete service treatment records.  VA 
should also request verification of the 
dates for each period of active duty for 
training and inactive duty for training 
that the Veteran attended.  As set forth 
in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), VA should continue efforts 
to locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  The 
Veteran should be notified of any action 
to be taken.

2.  Thereafter, VA should undertake any 
additional development deemed necessary 
and readjudicate the issues on appeal.  If 
the issues remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


